DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Holsinger et al. (WO 2004/046638 A2, cited by Applicant) discloses a device including a first pair of prisms (322, Fig. 4) and a second pair of prisms (324, Fig. 4). A pump beam enters a pair of prisms to separate the light into a spatial spread of spectral components. The beam then returns in the opposite direction to reverse the process (page 9, lines 1-12). Thus, Holsinger forms a resonator cavity.
With respect to claim 1, Holsinger does not specify that the light entering the first prism pair is polarized light. Holsinger discloses the use of a second harmonic generator (claim 15), but does not disclose how this is used or the separation of a second-harmonic generation beam from a pump beam. Further, Holsinger does not disclose passing the SHG beam through a second prism pair to compensate for dispersion in the SHG beam (see previous paragraph, as Holsinger forms a resonator cavity and does not disclose this functionality).

With respect to claim 18, Holsinger, as applied above, does not specify the claimed chromatography system including the prism group, lens group, spatial filtering device, converging lens, sample, and detector, in conjunction with the control unit including the claimed functionality.
Claims 2-11, 13-17, and 19-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3 January 2022